         Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 1 of 10




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW MEXICO

BARLOVENTO, LLC,

           Plaintiff/Counter-Defendant,

v.                                                                   Civ. No. 18-1112 GJF/JHR

AUI, INC.,

           Defendant/Counterclaimant, and

WESTERN SURETY COMPANY,

           Defendant.

                        ORDER ON PLAINTIFF’S MOTION IN LIMINE # 2
                       (ALLEGEDLY IMPROPER BASE COURSE TESTING)

           THIS MATTER is before the Court on the above-captioned motion in limine [ECF 132]

(“Motion”). The Motion is fully briefed.1 The Court held oral argument on October 1, 2020. See

ECF 205 (transcript of argument). For the reasons that follow, the Court will DENY the Motion.

           In this Motion, Barlovento seeks to forbid AUI from presenting evidence generated after it

terminated the parties’ Subcontract that “concern[s] allegedly improper ‘base course’ testing

performed by Barlovento and/or its third-party testing agency, Western Technologies, Inc.

(‘WTI’).” ECF 132 at 1. Specifically, Barlovento requests that the Court exclude the opinion of

geotechnical engineer Robert Prindle that the instruments used by WTI were not properly

calibrated and, consequently, the results of the base course testing were invalid and should not

have been used to find AUI in default or terminate the subcontract. Id. at 2-3. At oral argument,

Barlovento’s counsel agreed that the scope of this Motion is narrow, focused solely on Prindle’s

after-acquired opinions about WTI’s allegedly improper base course testing. See ECF 205 at 28-


1
    See ECFs 151, 176 (response and reply).
     Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 2 of 10




29 (counsel agreeing that motion is confined to Prindle’s opinions about instrument calibration

and testing validity and that motion does not address any pre-termination evidence).

I.   PARTIES’ PRIMARY ARGUMENTS

       Barlovento advances four primary arguments. First, it alleges that AUI has made a judicial

admission that “its base course could not be placed in accordance with the requirements of the

applicable specification.” Id. at 2 (emphasis original). The Court should deem AUI bound by its

admission and should bar AUI from disavowing its admission or introducing evidence contrary to

it. Id. at 5-6. Barlovento next asserts that AUI did not sufficiently share with it during the

performance period whatever contemporaneous concerns it may have had about the validity of

WTI’s testing methodologies. Id. at 7-10. Not only did AUI fail to share its testing concerns with

Barlovento (or AUI’s own surety), AUI instead attributed blame for the initial base course failure

to “supplier caused” issues. Id. at 10. This sequence of events, Barlovento contends, should

foreclose AUI from “offer[ing] an alternative explanation for the base course failure at trial that

contradicts the contemporaneous record and its own judicial admission.” Id. at 10.

       For its third argument, Barlovento argues that federal law forbids the introduction of

evidence to nullify a contract termination when that evidence was beyond the universe of what the

terminating party knew or should have known at the time of termination. Id. at 11-12. Applying

that rule here, Barlovento emphasizes that its personnel neither knew nor should have known of

any alleged base course testing errors. Because AUI did not sufficiently raise the issue pre-

termination, blamed its suppliers, and indeed abandoned its original base course composition in

favor of procuring an entirely new one, Barlovento posits that federal law does not permit AUI

belatedly to offer evidence that its initial base course actually met specifications. Id. at 12.




                                                  2
        Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 3 of 10




         Finally, Barlovento claims that AUI did not plead allegations of improper base course

testing in its Counterclaim. Id. at 12-15. Barlovento asserts that such allegations are required to

provide proper notice and their absence from the Counterclaim is fatal to AUI’s effort to introduce

evidence of flawed testing at trial. Id. at 12-13. Barlovento encourages the Court to deny AUI the

opportunity to amend its Counterclaim given the age and stage of this litigation. Id. at 14-15.

         AUI opens its opposition by insisting that the Court has already denied Barlovento the

relief it seeks, referencing certain comments made by the Court at the oral argument held earlier

this year on the cross-motions for summary judgment and Daubert motions. See ECF 151 at 3-4.

AUI next denies that it made a binding judicial admission that its original base course could not

be placed. Id. at 4-6. AUI explains that it did not have the luxury of time to pursue its testing-

related concerns during the performance period about why its original base course (which had been

previously approved by the Air Force) passed 65% of the time but failed 35% of the time. Instead,

AUI pivoted to developing and procuring “a new base course submittal pursuant to an Air Force

directive.” Id. at 6. To do otherwise would have risked default and subsequent termination. Id.

at 5.

         To Barlovento’s assertion that AUI did not sufficiently share its testing-related concerns

during the performance period, AUI points to evidence in the record that it says belies that

assertion. Id. at 7-11. Chief among this evidence, according to AUI, is Exhibit 6 to Barlovento’s

own Motion, an October 28, 2017 letter from AUI to Barlovento that included AUI’s concerns

about potential shortcomings in the testing methodologies being employed by Barlovento’s

retained testing contractor. ECF 132, Exh. 6 at 1. AUI also brought its concerns directly to WTI

itself, after which WTI allegedly modified some aspect of its testing protocol. ECF 151 at 9. AUI

contends that Barlovento should not profit by its having turned a blind eye and a deaf ear to AUI’s




                                                 3
      Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 4 of 10




concerns about WTI’s testing methodology. In fairness, AUI argues, because there is evidence

that Barlovento either knew or should have known of the deficiencies and invalidity of WTI’s base

course testing, AUI should be permitted to offer evidence of them in the form of engineer Prindle’s

opinions. Id. at 11-12.

        Finally, AUI asserts that its Counterclaim already “contains allegations that Barlovento

failed to pay AUI for work performed.” Id. at 12 (citation omitted). Consequently, if the jury

finds that the original base course actually did meet specifications, AUI should have been paid for

it under the subcontract. Id. Furthermore, AUI emphasizes that Barlovento has been on notice of

AUI’s concerns about base course testing from as early as 2017 and certainly no later than the

dates in 2019 on which AUI disclosed Prindle’s expert reports. Id. at 13. Barlovento cannot claim

to be surprised by the emergence of the base course testing issue or AUI’s long-standing intent to

make it a part of this litigation.

II. ANALYSIS

        A. AUI Made No Binding Judicial Admission and Barlovento Is Seeking for First
           Time the Relief Sought in its Motion

        The Court begins by clearing away some underbrush: (1) the Court finds that AUI did not

make a binding judicial admission that its original base course could not be placed, and (2) the

Court further finds that it did not already reject Barlovento’s request to bar post-termination

evidence of improper base course testing. The Court considers neither to be a close question.

        As the cases cited by Barlovento in its Motion make clear, a binding judicial admission

requires a party to engage in a “formal act” that “conced[es]” an opponent’s factual proposition

and thereby “waives or dispenses with the production of evidence.” Int’l Paper Co. v. United

States, 39 Fed. Cl. 478, 482 (1997) (quotation omitted); Grynberg v. Bar S Servs., Inc., 527 F.

App’x 736, 739 (10th Cir. 2013) (observing that such “formal admissions … dispens[e] wholly



                                                4
     Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 5 of 10




with the need for proof of the fact” (quotations omitted)); see also U.S. Energy Corp. v. Nukem,

Inc., 400 F.3d 822, 833 n.4 (10th Cir. 2005) (noting that judicial admissions are “formal, deliberate

declarations” that are made “for the purpose of dispensing with proof of formal matters or of facts

about which there is no real dispute” and that statements in briefs “may be considered admissions

at the court’s discretion” (emphasis added) (internal quotation marks and citations omitted)).

       In contrast to the deliberate choices made by the litigants in those cases, the single sentence

in AUI’s brief upon which Barlovento has seized is a horse of a different color. Before parsing

the words of that sentence, the Court pauses to point out that AUI from the beginning has litigated

this case in part based on the theory that its original base course did not constitute a proper basis

for default. For example, in its Answer, AUI specifically denied that it failed to place an acceptable

base course. ECF 32 at ¶ 18. A few months later, AUI put Barlovento on formal notice of its

intent to introduce Prindle’s opinions as expert testimony.         ECF 53 (Disclosure of Expert

Witnesses). In August, September, and October 2019, AUI produced reports by Prindle that inter

alia catalogued his criticism of WTI’s testing methodology. Consequently, the Court struggles to

accept that just a few months after these disclosures AUI nonetheless would undo all of this

groundwork by burying a judicial admission in a footnote near the end of its response to a summary

judgment motion.

       The Court has read and re-read the footnote in question. ECF 104 at 21, n.13. As the

primary consumer of that written product, the Court understood AUI to be “admitting” only that

at some point in the past, outside of a courthouse or a litigation context, based on the information

then known to it, AUI “acknowledged that its original base course could not be placed in

accordance with the specification requirements[.]” Id. The footnote goes on to explain that the

parties then agreed that AUI could pursue an alternative base course. Id. This fact pattern is not




                                                  5
     Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 6 of 10




remotely similar to the admissions and procedural postures of the cases relied on by Barlovento.

It is enough to say that stating in a document that at another point outside of court a party had

acknowledged something is fundamentally different than admitting in court that a fact is true.

Accordingly, the Court rejects the argument that AUI has made a binding judicial admission that

its original base course could not be placed consistent with the specifications.

       Similarly, the Court makes short work of AUI’s claim that the Court has already rejected

the relief requested by Barlovento in the instant motion. Although AUI submits that the Court

took this matter up in the context of addressing Barlovento’s Daubert motions, the transcript of

the hearing refreshes our recollection. See ECF 140. At least six times during that hearing, the

Court manifested its understanding that Barlovento would be filing a new motion with regard to

the relevance of Prindle’s testimony and that the Court would wait to decide it until some future

point. See, e.g., id. at 154:21-25, 158:2-6, 278:7-13, 284:3-5, 297:3-5, 306:11-13. These transcript

references make clear that the relief sought by Barlovento has not fallen victim to the law of the

case doctrine.

       B. Question of Fact Whether AUI Put Barlovento on Notice of Base Course Testing
          Concerns Prior to Termination

       The parties vigorously dispute whether AUI did enough to alert Barlovento prior to

termination of AUI’s concerns about WTI’s base course testing methodology. Each side can point

to record evidence – or the absence thereof – to support its position. For example, it is true that

AUI did not share with Barlovento or WTI each and every testing-related concern that its personnel

may have expressed in internal emails. It is doubtless also true that AUI did not advert to its

concerns about testing either in its response to the Letter of Cure, its response to the Notice of

Intent to Terminate, or its December 29, 2017 letter responding to the termination. It is also




                                                 6
     Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 7 of 10




undeniable that AUI at certain points identified its suppliers as the cause of its struggles to place

an acceptable base course.

       On the other hand, AUI gains traction for its position that it sufficiently “raised its hand”

by pointing to the October 28, 2017 letter it wrote to Barlovento and by interceding directly with

WTI about its testing concerns. In addition, there is evidence that AUI also alerted Barlovento to

its concerns about incoherent results generated by WTI’s testing of subgrade samples. See ECF

205 at 49-51. Evidence that Barlovento, notwithstanding this notice, opted for its own reasons not

to check into AUI’s testing concerns may permit the jury to draw the inference that Barlovento

“should have known” of the alleged flaws in WTI’s testing methodology prior to its decision to

terminate AUI’s subcontract.

       On a motion in limine, it is not the Court’s place to select between the parties’ competing

versions of what AUI said or should have said or what Barlovento knew or should have known

about the validity of WTI’s base course testing.         The evidence submitted by the parties

demonstrates that these issues are in hot dispute. Consequently, the questions of whether AUI did

enough to alert Barlovento to the testing concerns and whether Barlovento did enough in response

to AUI’s outreach fall squarely into the universe of questions on which reasonable minds may

differ. A factual context as unsettled as this one counsels the Court to send this evidence to the

jury to weigh and sift as its members see fit.

       C. Federal Law Permits Evidence of Information that Terminating Party Should
          Have Known at Time of Termination

       The Court emphasizes that the parties agree on the relevant legal standard. In its Motion,

Barlovento set forth the general rule in government-related contracts that the post hoc review of a

contract termination is confined to the information the terminating party either knew or should

have known at the time of termination. See ECF 11-12 (citing cases); see also ECF 205 at 30



                                                 7
      Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 8 of 10




(Barlovento’s counsel affirming the “knew or should have known” standard). At oral argument,

AUI’s counsel agreed with that legal principle. Id. at 53-54. Thus, the Court observes that

Barlovento and AUI agreed to the Subcontract’s default and termination provisions, see

Subcontract ¶¶ 8.1-8.2, further agreed that the federal law of government contracts would control

the “validity, interpretation and performance” of the subcontract, see id. ¶¶ 10.8, and have now

agreed on the application of a doctrine of federal case law to the judicial review of the termination

of the Subcontract. The Court’s sole task, therefore, is to straightforwardly apply the parties’

agreed-upon rule.2

        In the preceding section of this decision, the Court summarized the evidentiary dispute

surrounding what Barlovento knew or should have known about the validity of WTI’s testing

methodology at the time that Barlovento terminated AUI’s Subcontract. The Court agrees that

AUI arguably has evidence to demonstrate that (1) had Barlovento reasonably responded to rather

than brushed off the testing concerns that AUI raised with it and (2) had Barlovento conducted a

reasonable inquiry into whether its own handpicked testing agency was reliably performing the

testing, then (3) Barlovento would have known that WTI was improperly using uncalibrated

instruments that rendered its testing results unreliable, thereby depriving the Air Force of any

reason to order the removal of a base course it had previously approved (and that met specification

at least 65% of the time) and depriving Barlovento of any reason to find AUI in default for a base

course failure. The Court further agrees that AUI can argue that the express duties of cooperation,

good faith, and fair dealing each party owed the other under the Subcontract did not permit



2
  Whether the Court in the first instance would have applied a doctrine derived solely from the FAR’s termination
provisions to a subcontract featuring a non-FAR-based and meaningfully different termination provision is a question
the parties’ agreement has relieved the Court of deciding. The Court now has no occasion to analyze whether the
plain language of ¶ 8.2.2 suggested a broader universe of relevant information than that referred to in the McDonnell
Douglas and Gilbane decisions on which Barlovento relies.



                                                         8
      Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 9 of 10




Barlovento to passively shield itself from confirming or dispelling whether its own testing agency

was employing an unreliable testing methodology. The Court offers no view of the strength of

these arguments, but only concludes that they are arguments the record evidence allows AUI to

make.

         Therefore, in its discretion, the Court will permit AUI to introduce Prindle’s opinions about

WTI’s base course testing in support of its theory that the testing flaws he describes “should have

been known” to Barlovento prior to its decision to terminate.3 The Court finds that there is

sufficient (albeit disputed) evidence in the record to permit the inference that – at the time of

termination – Barlovento personnel either knew or should have known of the potential invalidity

of WTI’s testing methodology. The Court will commit to the jury the decision whether to draw

that inference.

         D. AUI’s Counterclaim and Other Sources Provided Barlovento with Sufficient
            Notice of Base Course Testing Issue

         The Court construes Barlovento’s criticism of the manner in which AUI has pleaded its

Counterclaim as a complaint about unfair surprise. On this score, the Court agrees with AUI that,

from essentially the outset of its involvement in this litigation, AUI has highlighted its

disagreement with Barlovento’s assessment that AUI failed to place an acceptable base course.

And for well more than a year, including some ten months before the first trial date in this case,

AUI had given Barlovento specific notice of its intent to offer engineer Prindle’s opinions about

WTI’s base course testing. Barlovento received all of Prindle’s reports, deposed him, and has

never complained about the scope or completeness of the discovery related to his opinions. The


3
  At oral argument, the Court took this motion under advisement, but shared its “strong inclination” to foreclose
Prindle’s opinions as the Court worried that they ran afoul of the “knew or should have known” doctrine. ECF 205 at
63-65. Additional study of the party’s written and oral arguments, relevant legal authorities, and the full scope of the
evidence submitted to the Court, however, has given the Court a deeper understanding of the issues embedded in the
Motion and led it to a different conclusion.


                                                           9
     Case 1:18-cv-01112-GJF-JHR Document 216 Filed 11/05/20 Page 10 of 10




Court concludes from the record and all the relevant evidence that AUI’s Counterclaim sufficiently

put Barlovento on notice that AUI would seek payment for the original base course if the jury

concludes that it actually met specifications. The Court accordingly rejects Barlovento’s notice-

related concerns as a reason to grant the instant Motion.

III. CONCLUSION

       For the foregoing reasons, IT IS ORDERED that Plaintiff’s MIL #2 is DENIED.

       SO ORDERED.



                                             ________________________________________
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by Consent




                                                10
